Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 26-37 have been canceled due to originally such claims being withdrawn  due to election without traverse.   Four telephonic calls have been made to Mr. Thomas Styslinger since December 13th, 2021, but no response has been received. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the arguments about Yuan disclosing catalyst having pore volume ranging from 0.17 cm3/g to 0.46 cm3/g (see instant remarks page 10 last para.- page 11 first para) are convincing. Updated searches have not provided any other better reference teaching a mixed metal oxide of molybdenum, vanadium, tellurium and niobium having such pore volume.  For example Cadran to US20180200694 discloses mixed metal oxide having pore volume of at least 1 ml/g (i.e. 1 cm3/g);  while Milam to US 5962757 discloses a mixed iron oxide catalyst having pore volume of 0.05-0.18 cm3/g. 


Terminal Disclaimer
The terminal disclaimer filed on 11/18/2021  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.11052380  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUN LI/Primary Examiner, Art Unit 1759